Title: From George Washington to William Pearce, 27 January 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philada 27th Jan. 1796
          
          Your letter of the 17th Instt which I expected on Saturday, came to hand by the Post of yesterday. These delays are, I presume, occasioned by the extreme badness of the Roads, wch by all accounts never were worse.
          I am very sorry for the death of Mr Davenport on many accts; and not the least on acct of his poor family; who must, I am sure, be left in great distress. for this reason I request you to shew them all the kindness you can, & afford them any aid & comfort in your power. Altho’ she can have no right to the meat, I would have none of it taken from her. You may also let her have middlings from the Mill; and until the house may become indispensably necessary for the succeeding Miller, let her remain in it. As she went from these parts she can have no friends (by these I mean relations) where she is. If therefore she wishes to return back to his, or her own relations, aid her in doing so.
          You appear to have done every thing in your power, that circumstances will permit, to lessen the inconvenience of this death, to me; and if the Miller you may be able to get is well recommended, & you can place confidence in him, engage him for Six months without waiting to hear further from, or depending on me to send one from hence: But in this you must be governed by circumstances.
          Let Mr Smith know that I am obliged to him for his kind assistance. If Colo. Gilpin or Mr Hartshorn may have it in their power to recommend a good Miller—and I wish you would enquire of them, and others, what my Mill would rent for (after the New race is completed) giving a lease of it for fourteen years to be returned at the expiration of wch in good order. And having heard also that some of those poor lands at Cameron—& from

thence towards Commodore Brooks & Mrs French’s have been let at very high rents, I request you to enquire, and let me know the literal truth—And as I have understood that the deceased Mr Robt Alexander, before his death, divided his plantation (if not his whole land) into small tenements I wish to know what Rents are paid, by the Acre—& for what term they were let. I will let you know shortly, the object I have in view by making these enquiries, which I beg you will be as correct, and as soon in your answers, as may be. Let me know also who, of the Dower Negros that are grown, have husbands and wives, and who those husbands and wives are. That is—whether these connections are—one Dower Negro with another Dower Negro; whether they are with other Negros on the Estate, or whether with the Neighbouring Negros.
          As there has been lately, and probably will continue to be through this and the next month, a good deal of wet weather I beg you will direct Neal to be diligent in the Barn with those things wch I mentioned to you in a former letter, as all of them are very essential to be done, and had better be done in short days—& bad and Muddy weather, than when they can work out to more advantage.
          Where are the River people grubbing? I see more or less of this work reported every week at that farm. I wish you well, and am Your friend
          
            Go: Washington
          
        